OFFICE     OF THE ATTORNEY     GENERAL   OF TEXAS
                            AUSTIN




Honorable Ben Y. Thorpe
COlllhT httclney
Lhxwry county
stiyaer,'Texas




          Your letter   of roe                  ticg   our opinion
                                                e following from

                                               a misaemean0r
     ena either p                              d 'guilty' in
     two separate                              mala dermaant
     im eonrltted                               th oaiwb, oan
                                                Ld sentsnoes


                                       t provide8 how ilnes
                                        bat I a0 not rina
                                            lnarleduaaemr
                                           t whore 8ame is



                            de to Rrtiole 774 of the     'k&m   of
                          exIa8, reading, a8 foll0wS:

          W:;hen the came defendant has been convicted
     in two or mOre cases, and the punlmhaunt aaaeseed
     in each ease ie c0urinem3t   in the penftent~ary
     or the jail for a term of lmprisonmnt,   jud&Wt
     and sentence shall be pronounosd in eaoh cane in
     the sme manner asl if there  had been but one Oon-
     viotion, exospt that in the disaretion or the
Honorable Ber F1 Thorpe, Psgs 2


        oourt, the judgment in the seoond and subsequent
     aonviotlons may either be that the punitint
     shall beginwhan the judgment and seatanoo in
     the preoedlug aonvicrtlon has oeased to operate,
     or that the puniebmont shall run ooaourrently with
     the other case or oa8ss. and santsne8 and exoou-
     tion shall baraooordln&.     (Aots 1889, p. 81
     AOtd 1919, p* 25.1”
         The above ertiole has been held to apply to mlr-
demeanoreas well as to isltmiem. 3x parte I&via, 71 TPX,
Cr. R.   598,   160 :;. IY. 459; Z&xprts   Banks, 41 Tax. Cr. R.
201, 59 5. E. 688~ 12 Tex. Jur. 821, 906. bl9, *Orlnlnal
Law”.
          Xmuever, in the Banks oaae, mugma, it ia polnttd
out that the statute rerex# only t0 oaaa8 in uhloh lmpbon-
mast is a part of the punkhmeatt it ha8 no relerenos to
l3.Llea. 3’11~s are independaat OS ewh other, and the paymant
of one is not the aatlefaotlon oi the of&or.   For the lateat
expression  ~8 the Oourt of Crldoml   Appmlr  680 Ihxpert*
61111am8,199 ‘fox. Or, R. 116, 109 9. VP. (21 171.
            A# YOUhave stated pur qubstlon, 10 ia answered
that where a defandant is oonviotod of two or 81~4 miodem8aa-
ox% wherein    tha puDiahseat is by flna only  they aann& be
titi6ma     00a0~0m.y.       li the punhhamtr as fire6 In the
sentenueask by lmprleoameat in Jail, the aourt’a order
judgment and aanteneonlurtaffimmtively sh0w the eourts~rr
Intention to m&a the punialuaoatr aumulativ8( othomis@ they
will be Qnmsrrent,      li?xpkrto Dav5.0, eupnb But lf in 621*
W8e   tha abfanaanfi ia mareljr fined while in aaothar hi8 pun-
lrhnmnt 18 imprlsonamtt, the aatisfaotion may not be ann@tW-
rently aoaompliehea. 8.0 Rx parts      W~lliamY, aupra.
            Truatlog that the above iully      answers your quemtlon,
we ara
                                               Yoor6 very   trulr